 



EXHIBIT 10.7
(ALLIED WASTE LOGO) [p73046p7304600.gif]
August 23, 2006
To: Steve Helm
Re: Notice of Retirement and Termination of Employment/Separation Agreement and
Release

     This is to confirm that you are exercising your right to retire and to
terminate your employment with Allied Waste Industries, Inc. pursuant to the
terms of your January 1, 2004 Employment Agreement (the “Employment Agreement”)
as provided in Section 5.7 (a copy of the Employment Agreement is attached). The
termination will be effective on the “Termination Date,” which shall be
August 31, 2006.
     To receive all of the benefits provided under Section 6.4 of the Employment
Agreement (the benefits payable for a termination due to “Retirement”), you must
provide the Company with a valid, enforceable and unconditional release of
claims you might have through the Termination Date, which you will do by signing
the attached Separation Agreement and Release no earlier than the Termination
Date, nor more than 21 days after the Termination Date, and returning it to the
Company as provided in the Separation Agreement and Release.

 



--------------------------------------------------------------------------------



 



SEPARATION AGREEMENT AND RELEASE
I. Termination of Employment
     You terminated your employment with the Company1 due to “Retirement”
effective August 31, 2006 (“Termination Date”). As required by Section 6.7 of
your January 1, 2004 Employment Agreement (“Employment Agreement”), to obtain
all of the benefits provided in Section 6.4 of your Employment Agreement, you
have agreed to this Separation Agreement and Release (“Agreement”).
II. Employment Severance Benefits
     A. Severance Benefits
     If you timely return a signed copy of this Agreement to the Company, the
Company will provide you with all of the benefits listed in Section 6.4 of your
Employment Agreement, subject to the provisions of Section II.B of this
Agreement. The benefits listed in Sections 6.4(c) through (f) of your Employment
Agreement, which are also listed below as Section II.A(c) through (f) are called
the “Severance Benefits” in this Agreement. The Severance Benefits will be paid
to you only if you timely return a signed copy of this Agreement as provided
below. If you do not timely sign and return this Agreement, you will be entitled
to receive only the amounts and/or benefits listed in Sections 6.4(a) and (b) of
your Employment Agreement. In addition, you agree that you are obligated to
abide by the Continuing Obligations you owe the Company (your “Continuing
Obligations” as specified in Sections 7 through 10 of your Employment
Agreement), and that if you violate any of the Continuing Obligations the
Company will have no obligation to provide any further Severance Benefits that
it had not previously paid or provided to you.
     The benefits that you will receive consistent with Section 6.4 of your
Employment Agreement (including the Severance Benefits) are:
          (a) The Company shall pay to you:
          (1) Any earned but unpaid Base Salary for the time worked through the
Termination Date.
          (2) Any unpaid portion of the Annual Incentive Compensation previously
awarded to you.
          (3) Any accrued but unpaid Vacation Time as of the Termination Date.
 

1   In this Agreement, the “Company” means Allied Waste Industries, Inc., its
subsidiary, parent, affiliated, predecessor and successor corporations and
entities, and, with respect to the Company and Release you are providing in
Section III, its and their past and present officers, directors, agents and
employees.

- 2 -



--------------------------------------------------------------------------------



 



          (4) In the case of compensation that you previously deferred, all
amounts of such compensation previously deferred and not yet paid by the Company
shall be paid in accordance with Section II.B.2 below.
          (b) The Company shall promptly reimburse you for any costs and
expenses paid or incurred by you which would have been payable under Section 4.8
of your Employment Agreement if your employment had not terminated.
          (c) The Company shall continue providing medical, dental, and/or
vision coverage to you and/or your spouse and dependents, at least equal to that
which would have been provided to you under Section 4.7 of your Employment
Agreement if your employment had not terminated, until the earlier of (1) the
date you become eligible for any comparable medical, dental, or vision coverage
provided by any other employer, or (2) the date you become eligible for Medicare
or any similar government-sponsored or provided health care program (whether or
not such coverage is equivalent to that provided by the Company), unless you
elect to continue coverage under the Company’s medical, dental and/or vision
plan(s) (if available), at your own expense, after becoming eligible for
Medicare; provided that such coverage shall cease immediately if you violate any
of your Continuing Obligations.
          (d) The Company shall pay to you the annual amount of $252,008 [an
amount equal to sixty percent (60%) of your average Base Salary for the three
(3) consecutive full calendar years immediately preceding the Termination Date
($420,900 plus $433,547 plus $405,593 divided by three (3), then times sixty
percent (60%))], over a period of ten (10) years as specified below. This
benefit shall be divided into two portions: (1) your grandfathered portion and
(2) your non-grandfathered portion. Your grandfathered portion will be
determined in accordance with Proposed Treasury Regulation 1.409A-6(a)(3), and
your non-grandfathered portion will be your total benefit minus your
grandfathered portion. The Company will pay your grandfathered portion to you in
substantially equal bi-weekly installments, commencing with the first regular
payroll period that occurs after your Termination Date and ending ten (10) years
after your Termination Date. The Company will pay your non-grandfathered portion
to you in substantially equal bi-weekly installments, commencing with the first
regular payroll period that occurs six (6) months after your Termination Date
and ending ten (10) years after your Termination Date; provided, however, that
the first payment of your non-grandfathered portion will include the amount that
would have been paid to you had payment of your non-grandfathered portion
commenced on the first regular payroll period immediately following your
Termination Date. The parties understand and agree that, notwithstanding
Section 6.4(d)(2) of the Employment Agreement, the payments referenced in this
Section II.A(d) will be made over a period of ten (10) years as specified
herein, and you shall not have the option of electing a longer period of
payment.
          (e) You shall continue to vest (pursuant to the terms of the 1991
Incentive Stock Plan, you are fully vested in all of your nonqualified stock
options, but not all of your restricted stock or restricted stock units) and, if
applicable, continue to be permitted to exercise, all of the rights and
interests awarded to you under the Company’s stock plans for a period of three
(3) years following the Date of Termination (or, if less, for the remainder of
the stated

- 3 -



--------------------------------------------------------------------------------



 



terms of the rights and interests); subject, however, to the restrictions on
your right to exercise any option as provided in Section II.B.1, below.
          (f) You shall continue to be covered under the Company’s directors’
and officers’ liability insurance, if any, to the extent such coverage is
commercially feasible, and under your separate Indemnification Agreement with
the Company, as if your employment had not terminated, for a period of ten
(10) years following your Date of Termination (or, in the case of the
Indemnification Agreement, for such longer term as may be provided for in the
Indemnification Agreement).

  B.   Understandings and Agreements Regarding Internal Revenue Code of 1986,
Section 409A (“Section 409A”)

          1. Limitations On Rights To Exercise Stock Options. No additional
limits shall apply to the following options: (a) options that were granted to
you on or after January 1, 2004, and (b) options that were both granted to you
before January 1, 2004 and vested as of December 31, 2004. With respect to
options that were granted to you before January 1, 2004, but were not vested as
of December 31, 2004 (“409A Stock Options”), for purposes of compliance with
Section 409A, and notwithstanding any contrary provision of the Allied Waste
Industries, Inc. 1991 Incentive Stock Plan (“1991 Stock Plan”), as amended, your
Employment Agreement, or of the instruments evidencing the grant of 409A Stock
Options to you, the parties acknowledge and agree that all 409A Stock Options
you have received are subject to Section 409A (unless the exercise period is
limited to meet the requirements for exemption) and that you will not exercise
your 409A Stock Options other than as provided in this paragraph. The option
agreement governing your 409A Stock Options provides that in the event of your
termination due to “Retirement”, as defined in the 1991 Incentive Stock Plan,
you will have 364 days from your Date of Termination to exercise your 409A Stock
Options. The exemption requirements for Section 409A permit an additional
limited extension of your exercise period. Since you meet the definition of
“Retirement” for purposes of your 409A Options, in accordance with the
Section 409A exemption requirements, the extension of the vesting and exercise
periods, post-termination, for your 409A Stock Options shall be limited to
(i.e., not extend beyond) December 31, 2007.
          2. Restricted Stock Units. For purposes of compliance with
Section 409A, the parties acknowledge and agree that the vesting dates specified
in instruments evidencing the grant of restricted stock units (“RSUs”) to you
shall be deemed to be the dates on which payments shall be made to you under the
RSUs.
          3. Executive Deferred Compensation Agreements. Your account in the
Company’s Executive Deferred Compensation Plan (“EDCP”), if any, will be paid to
you according to the terms of the EDCP and your elections thereunder. For
purposes of compliance with Section 409A, the parties understand and agree that,
notwithstanding any contrary provision of the Company’s 2005 Executive Deferred
Compensation Agreement (“2005 EDCP”) or of any related instrument evidencing an
election by you with respect to the 2005 EDCP, no distributions shall be made to
you from the 2005 EDCP in connection with the termination of your employment
with the Company during the six (6) month period following the Termination Date.
The parties agree that, notwithstanding any contrary provision in Section 6.4(g)
of the

- 4 -



--------------------------------------------------------------------------------



 



Employment Agreement, you will not continue to be eligible to make deferrals
under the Company’s Executive Deferred Compensation Plans or Long-Term Incentive
Plan.
          4. No Changes to or Acceleration of Payments. For purposes of
compliance with Section 409A, the parties understand and agree that,
notwithstanding any contrary provision in Section 6.4(h) of the Employment
Agreement, any Change in Control that may occur after your Termination Date will
not affect, alter, accelerate or otherwise change the payments due to you, as
described in Section II.A of this Agreement.
          5. Application of Section 409A. The parties acknowledge that no final
guidance has been released by the United States Treasury Department or the
Internal Revenue Service with respect to Section 409A, and that the manner in
which Section 409A will ultimately be applied to your Separation Agreement, your
Employment Agreement, Stock Options, RSUs, and other components of compensation
is uncertain and cannot be determined with reasonable certainty in the immediate
future. The parties further acknowledge that the intent of this Agreement is to
make a reasonable good faith effort to comply with the provisions of
Section 409A. You understand that the failure to comply with Section 409A could
result in significant adverse income tax consequences to you, which is why the
Company has advised you to consult with your own, independent, legal or tax
counsel (the Company recommends that you consult with an attorney with
substantial expertise in tax issues relating to executive compensation) to
determine how Section 409A may apply to you personally. You agree to hold the
Company harmless and to indemnify the Company against and with respect to any
and all liability incurred by you, including legal fees and costs, arising out
of or in connection with the application of Section 409A to the structure or
benefits you will receive under this Agreement.
     C. Timely Signing and Returning this Agreement
     You must sign this Agreement without making any changes to it. Any attempt
by you to modify this Agreement in any manner shall invalidate the Agreement and
make you ineligible to receive the Severance Benefits. To timely sign this
Agreement, you must sign it no earlier than the Termination Date, nor later than
September 18, 2006. To timely return this Agreement, you must deliver it to
Catharine Ellingsen (Allied Waste Industries, Inc., Corporate Legal Department,
15880 North Greenway-Hayden Loop, Scottsdale, AZ 85260) no later than
September 18, 2006. For your own protection, you should mail the Agreement by
certified mail with a return receipt requested.
III. Your Release Of Claims And Other Obligations To The Company
     A. Release
     In exchange for the Severance Benefits, you release, knowingly and
willingly, the Company from any kind of claim for relief that you have arising
out of or related to your employment and/or the termination of your employment
with the Company.
     This general and complete release applies to all claims for relief, whether
you know about them or not, that you may have against the Company as of the date
of execution of the Agreement. This release of claims includes, but is not
limited to any claims under: your

- 5 -



--------------------------------------------------------------------------------



 



Employment Agreement;2 federal, state or local employment, labor, civil rights,
equal pay, or anti-discrimination laws, statutes, case law, regulations, and
ordinances; federal or state Constitutions; any public policy, contract, tort or
common law theory; any statutory or common law principle allowing for the
recovery of fees or other expenses, including attorneys’ fees. The claims that
you are releasing include, but are not limited to, claims under: the Age
Discrimination in Employment Act; Family Medical Leave Act; Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
the Employee Retirement Income Security Act of 1974, as amended; the Americans
with Disabilities Act of 1990, as amended. You are not releasing claims based on
any rights given to you in this Agreement or arising out of any act or omission
occurring after the date you sign this Agreement.
     B. Your Continuing Obligations Under Your Employment Agreement
     You acknowledge and reaffirm that you continue to be bound by certain of
the promises you made in Sections 7 through 10 of your Employment Agreement
(your “Continuing Obligations”).
     C. Your Cooperation and Non-Disparagement Obligations
1. Non-Disparagement: You agree not to disparage or say or write negative things
about the Company, its officers, directors, agents, or employees. You agree not
to initiate or participate in any discussion or communication that reflects
negatively on the Company, its officers, directors, agents, or employees. You
agree not to engage in any other activity that the Company considers detrimental
to its interests.
2. Cooperation and Assistance: You agree to assist and cooperate with the
Company concerning business or legal-related matters about which you possess
relevant knowledge or information. Such cooperation shall be provided only at
the Company’s specific request and will include, but not be limited to,
assisting or advising the Company with respect to any business-related matters
or any actual or threatened legal action about which you possess relevant
knowledge or information. For example, your future assistance and advice might
be provided to Company agents and attorneys to prepare the defense or
prosecution of any case in which the Company is a party, to assist in the
preparation of discovery requests and responses, and testifying in depositions,
hearings, or trials. In addition, you agree to promptly inform the Company (by
telephonic or written communication to Allied Waste Industries, Inc., Legal
Department, 15880 N. Greenway-Hayden Loop, Suite 100, Scottsdale, AZ 85260,
phone
 

2   You understand and agree that this release applies to all obligations the
Company would otherwise owe to you under your Employment Agreement, as
Section IIA of this Agreement now contains all obligations the Company owes to
you and this Agreement expressly modifies and supercedes the Employment
Agreement with respect to the Company’s obligations to you.

- 6 -



--------------------------------------------------------------------------------



 



number 480-627-2351) if any person or business contacts you in an effort to
obtain information about the Company.
IV. Miscellaneous Representations, Understandings, And Agreements
     A. Notices
     All notices and other communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been given when
delivered by hand or mailed by registered or certified mail, return receipt
requested, as follows (provided that notice of a change of address shall be
deemed given only when received):
If to the Company:
Jo Lynn White, Deputy General Counsel (Acting General Counsel)
Allied Waste Industries, Inc.
15880 North Greenway Hayden Loop, Suite 100
Scottsdale, Arizona 85260
Copied to:
Catharine Ellingsen, Associate General Counsel
Allied Waste Industries, Inc.
15880 North Greenway Hayden Loop, Suite 100
Scottsdale, Arizona 85260
If to You:
Steven M. Helm
18738 East Buckskin Drive
Rio Verde, Arizona 85263
or to such other names or addresses as the Company or you, as the case may be,
shall designate by notice to the other party under this Section IV.A.
     B. Waiver of Breach
     The waiver by any Party of a breach of any provision of this Agreement
shall neither operate nor be construed as a waiver of any subsequent breach by
any Party.
     C. Entire Agreement, No Oral Amendments
     Except as to the Continuing Obligations you owe to the Company, this
Agreement replaces and merges all previous agreements and discussions relating
to any employment relationship between you and the Company and constitutes the
entire agreement between you and the Company with respect to the rights and
obligations of either party arising out of or relating to any such relationship.
This Agreement may not be modified in any respect by any

- 7 -



--------------------------------------------------------------------------------



 



verbal statement, representation or agreement made by any employee, officer, or
representative of the Company, except by a written agreement signed by the Chief
Operating Officer or Chief Executive Officer.
     D. Enforceability
     If a court or arbitrator authorized by this Agreement to resolve disputes
between the Parties determines that any provision of this Agreement is invalid
or unenforceable, the invalid or unenforceable provision shall be struck from
the Agreement without affecting any other provision of this Agreement. All
remaining provisions of this Agreement that were not struck shall be enforced
according to their terms.
     E. Jurisdiction, Venue
     The Parties acknowledge that many of the provisions in this Agreement
relate to compensation, benefits, termination and the duties you owed to the
Company as an executive, which are all governed by policies and procedures
maintained at the Company’s corporate headquarters in Arizona. Thus, the laws of
Arizona shall govern the interpretation, validity and effect of this Agreement.
Additionally, the Company and you agree that, as appropriate, the courts or an
arbitrator situated in Maricopa County, Arizona shall have personal jurisdiction
over the Company and you to hear all disputes arising under, or related to, this
Agreement. Additionally, the Company and you agree that venue shall be proper
only in a court or arbitral forum in Maricopa County, Arizona.
V. Your Acknowledgements And Certifications Regarding This Agreement
     A. You acknowledge and certify that:
     1. you have read and understand all of the terms of this Agreement and do
not rely on any representation or statement, written or oral, not set forth in
this Agreement;
     2. you are signing this Agreement knowingly and voluntarily;
     3. you are receiving the Severance Benefits only because you are signing
this Agreement; in other words, you are not otherwise entitled to the Severance
Benefits;
     4. you have been advised to consult with an attorney before signing this
Agreement;
     5. you have had the right to consider the terms of this Agreement for more
than 21 days;
     6. you have the right, if you sign this Agreement, to revoke your signature
and agreement within seven days of signing it. To revoke your release, you must
sign and fax (or send by certified mail) a written revocation of your signature
and agreement to the Company’s Legal Department (the fax number is
480-627-2351). If you do revoke your signature and agreement during that
seven-day period, the Company will have no obligation to pay you any amounts
under this Agreement or under your Employment

- 8 -



--------------------------------------------------------------------------------



 



Agreement (except the amounts provided in Sections 6.4(a) and (b) of your
Employment Agreement); and
     7. you and the Company agree that any changes in this Agreement that have
been made from the draft the Company originally gave to you do not extend the
period you were given to consider this Agreement, regardless of whether those
changes are deemed material.
IF YOU SIGN THIS DOCUMENT BELOW, IT BECOMES A LEGALLY ENFORCEABLE AGREEMENT.

                    Steven M. Helm
 
             
 
  Date    
 
                  Allied Waste Industries, Inc.
 
  By    
 
       
 
             
 
  Date    

- 9 -